Citation Nr: 0205775	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The appellant had active duty for training in the United 
States Air National Guard from August to December 1973.  She 
also had other reserve service from 1973 to 1980 in the 
United States Air National Guard and the United States Army 
Reserve.

In July 1991, the Board of Veterans' Appeals (Board) denied 
service connection for tinnitus.

In 1998, the appellant submitted an application to reopen the 
claim for service connection for tinnitus.  This appeal came 
to the Board from a June 1998 RO rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which it was determined that the 
appellant had not submitted new and material evidence to 
reopen the claim.  In an October 2000 decision, the Board 
denied the claim.

The appellant appealed the October 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2001 order, the Court granted a January 2001 
motion to vacate and remand the Board's October 2000 decision 
for readjudication and consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001).  The 
case was thereafter returned to the Board.

In a July 2001 letter, the Board asked the appellant whether 
she wanted to submit additional argument and/or evidence.  In 
correspondence dated in October 2001, the appellant reported 
that she had submitted all available evidence and that she 
had been unable to obtain medical records from the Irwin 
Hospital at Fort Riley, Kansas, and of her treatment while in 
the ROTC (Reserve Officer Training Corps) program.


FINDINGS OF FACT

1.  In July 1991 the Board denied service connection for 
tinnitus.

2.  Evidence received subsequent to the July 1991 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision, denying service connection 
for tinnitus, is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2001).

2.  New and material evidence has not been received to reopen 
the claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a), effective prior to 
August 29, 2001 (66 Fed. Reg. 45,630 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for tinnitus.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(g).  Neither do those provisions prohibit VA from 
providing some assistance to a claimant in the development of 
new and material evidence to reopen a previously denied 
claim.  The above-noted amended VA regulations provide for 
some assistance to a claimant in the development of evidence 
to reopen a previously finally denied claim, provided the 
claimant has submitted sufficient information to identify and 
locate the records.  66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(1), (2), and 
(3).  Those regulatory revisions apply to claims filed on or 
after August 29, 2001, and do not apply to the appellant's 
claim being discussed in this decision.

In this case, the appellant has been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to her claim, and essentially notify her 
of the evidence needed to prevail on the claim.  She was 
provided with a VA medical examination in the processing of 
her prior claim for service connection for tinnitus.  There 
is no identified evidence that has not been accounted other 
than medical records from the Irwin Hospital at Fort Riley, 
Kansas, and of her treatment while in the ROTC (Reserve 
Officer Training Corps) program.  A review of the record 
shows that RO attempts to obtain those records were 
unsuccessful.  The record contains a March 1991 letter from 
the service department to the RO that a search was made for 
the requested records and that the service department had 
been unable to locate them.  The appellant has been notified 
of VA's inability to obtain those records.  In an October 
2001 letter, she notified VA that she had no other evidence 
to submit with regard to her claim for service connection for 
tinnitus.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid her 
in substantiating her claim.  Hence, no further assistance to 
the appellant is required to fulfill any VA duty to assist 
her in the development of the application to reopen the claim 
for service connection for tinnitus.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

In order to establish service connection, the evidence must 
demonstrate the presence of a current disability and that the 
disability resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).

The July 1991 Board decision denied service connection for 
tinnitus.  A decision of the Board is final with the 
exception that a claimant may later reopen a claim if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).  The 
question now presented is whether new and material evidence 
has been submitted since the Board's July 1991 decision, 
denying service connection for tinnitus, to permit reopening 
of the claim.  38 C.F.R. 3.156(a), effective prior to August 
29, 2001; Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran developed tinnitus 
in service or aggravated a preservice tinnitus disorder in 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore do not apply to 
the appellant's claim filed in 1998.

The evidence of record at the time of the July 1991 Board 
decision consisted of statements from the appellant to the 
effect that she has tinnitus that was caused by a medical 
technician while examining her ears with a metal device at an 
evaluation in 1979.  The evidence then of record also 
included service medical records, including reports of the 
appellant's medical examinations from May 1973 to August 
1980, that do not note the presence of tinnitus and VA and 
private medical reports of the appellant's post-service 
medical treatment and evaluations in the late 1970's, 1980's, 
and 1990's.  The post-service medical records do not show 
tinnitus until 1989.  Nor do the post-service medical records 
link the appellant's tinnitus to an incident of service.

Since the July 1991 Board decision, various evidence has been 
submitted, including statements from the appellant to the 
effect that her tinnitus was caused in service when a medical 
technician examined her ears with a spoon and that the 
tinnitus started shortly after her separation from service.  
This evidence essentially reiterates her statements of record 
in 1991 and are not new.  38 C.F.R. § 3.156(a).  Also 
received with the appellant's current application was a 
statement from her mother to the effect that the appellant 
had tinnitus for over 10 years, and private medical reports 
of the appellant's treatment in the 1990's that show she 
currently has tinnitus.  This evidence is also similar to 
evidence of record in 1991 and is not new.  Moreover, these 
records are not material, as they do not link the appellant's 
tinnitus to any incident of service.  Accordingly, this 
evidence is not of such significance that, alone or with the 
other evidence of record, it must be considered in order to 
fairly decide the merits of the appellant's claim.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for 
tinnitus, and the July 1991 Board decision remains final.



ORDER

The application to reopen the claim for service connection 
for tinnitus is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

